t c summary opinion united_states tax_court terence m taylor petitioner v commissioner of internal revenue respondent docket no 1340-00s filed date terence m taylor pro_se raymond m boulanger for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to three dependency_exemption deductions and whether petitioner is entitled to an earned_income_credit petitioner does not dispute respondent’s determination that he is liable for self-employment_income tax and entitled to a deduction therefor petitioner resided in buffalo new york on the date the petition was filed in this case petitioner has three children who have resided with him from birth tamaris l taylor now deceased lakeda s taylor and twila n taylor at the end of the year in issue these children were and years old respectively petitioner worked hours per week tamaris was not employed and lakeda and twila were in school the children’s mother resided in a portion of the same house as petitioner and the children and was employed as a dietician petitioner and the children’s mother have never been married and custody of the children has never been legally established - - petitioner filed a federal_income_tax return for taxable_year as a head_of_household he claimed three dependency_exemption deductions one for each of his children and he claimed an earned_income_credit with two qualifying children-- lakeda and twila he reported the following income_tax_liability wage income dollar_figure standard_deduction big_number personal_exemption deduction big_number dependency_exemption deductions big_number taxable_income -q- total_tax -q- rarned income credit big_number in the statutory_notice_of_deficiency respondent changed petitioner’s filing_status to single disallowed the three dependency_exemption deductions and disallowed the full amount of the claimed earned_income_credit because petitioner had not provided supporting information at trial respondent’s sole argument was that petitioner is not entitled to head_of_household filing_status the dependency_exemption deductions and the earned_income_credit because he has not provided documentary_evidence proving he has legal custody of the children among other requirements a taxpayer generally is entitled to a dependency_exemption deduction for a child if the taxpayer provides over half of the child’s support during the taxable_year sec_15l a c and a the child’s gross_income - must not exceed the exemption_amount or the child must be either under the age of or a student under the age of sec_151 generally an unmarried taxpayer is entitled to head_of_household filing_status if the taxpayer maintains a household which is the principal_place_of_abode of at least one unmarried child sec_2 under sec_32 an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income subject_to certain limitations sec_32 any individual with a qualifying_child is an eligible_individual sec_32 as is relevant here the definition of a gualifying child for purposes of sec_32 includes a child of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 a a qualifying_child must be either under the age of or a student under the age of at the close of the taxable_year or be permanently_and_totally_disabled at any time during the year sec_32 c we found petitioner to be a credible witness and accept his testimony concerning his relationship with his children and their residence during the year in issue on these facts we find it unnecessary for petitioner to produce legal documentation proving he had custody of his children during that year as respondent - - argues is necessary petitioner has established to our satisfaction that he meets the requirements for each of the relevant code provisions with respect to the dependency_exemption deductions filing_status and earned_income_credit there is scant evidence in the record concerning the financial support of the children the cost of maintaining their household or the income of the children’s mother however because respondent was clear at trial that his sole disagreement with petitioner was over legal custody of the children we find that respondent has conceded these issues we accordingly hold that petitioner is entitled to head_of_household filing_status the dependency_exemption deductions and the earned_income_credit as claimed reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
